EXHIBIT 2
Document title: L1bre : The guiding principle of its business model is prioritizing social responsibility
Capture URL: https://www.prnewswire.com/news-releases/l1bre--the-guiding-principle-of-its-business-model-is-prioritizing-social-responsibility-300764704.html
Capture timestamp (UTC): Fri, 26 Apr 2019 19:30:58 GMT                                                                                                        Page 1 of 2
Document title: L1bre : The guiding principle of its business model is prioritizing social responsibility
Capture URL: https://www.prnewswire.com/news-releases/l1bre--the-guiding-principle-of-its-business-model-is-prioritizing-social-responsibility-300764704.html
Capture timestamp (UTC): Fri, 26 Apr 2019 19:30:58 GMT                                                                                                        Page 2 of 2
